Citation Nr: 1708175	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus first manifested in service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, asserting that he first experienced tinnitus in service and has continued to experience it since that time.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease' of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

VA treatment records in January 2011 documented the Veteran's reports of hearing a "clicking" sound in his ears, which he described began "several years ago."  Following that audiological consultation, the Veteran was fitted with hearing aids. 

In May 2011, the Veteran underwent VA audiological examination.  The examiner documented the Veteran's reports of a "constant ringing in the ears since Vietnam."  The examiner noted that, during military service, the Veteran was exposed to the sounds of incoming mortars, explosions, and hand-held weapons.  At the examination, the Veteran denied any excessive noise exposure in an occupational or recreational setting.  Ultimately, the examiner opined that "tinnitus is less likely related to military service in the absence of acoustic trauma.  This veteran was around sufficient noise to have caused hearing loss and tinnitus; however, the evidence does not support permanent threshold shift."

In October 2016, the Veteran testified at a Travel Board Hearing in St. Petersburg, Florida.  There, the Veteran reported that the ringing sound began in service.  The ringing, the Veteran explained, would occasionally last a few minutes, but it would return shortly after.  The Veteran described that in service he was exposed to rocket fire, combat noise, and explosions.  According the Veteran, he did not file a claim for tinnitus earlier because he thought that the ringing was "normal." 

The Veteran is competent to testify to observable symptoms such as ringing in his ears and has done so credibly during the course of this claim, including during the October 2016 hearing.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a lay person competent to identify tinnitus).  Thus, a current disability has been established.

Furthermore, regarding in-service noise exposure, the record reflects that the Veteran received the Purple Heart Medal for a fragment wound of the left upper arm while in combat against hostile forces in the Republic of Vietnam.  Accordingly, his reported in-service acoustic trauma is conceded.  See 38 U.S.C.A. § 1154(b) (West 2014) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The remaining question, then, is whether the Veteran's current tinnitus is related to that in-service acoustic trauma.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet.  App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

In this instance, the Board finds the Veteran's statements regarding the in-service onset and continuation of his current tinnitus are sufficient to establish service connection.  See 38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 271-72.  In so finding, it acknowledges that a May 2011 VA audiological examiner opined that the Veteran's current tinnitus was not related to service.  However, in doing so, that examiner selectively relied upon the Veteran's January 2011 statement that his tinnitus began "several years ago," without reconciling the fact that the Veteran reported constant "ringing in the ears since Vietnam" during the examination.  In any event, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible October 2016 testimony describing ringing in his ears that began in service and continued thereafter, the Board finds that the evidence is at least in equipoise regarding whether he has current tinnitus that was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.  


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's bilateral hearing loss claim.

The Veteran seeks service connection for bilateral hearing loss.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but also so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed.  Cir. 2012).  Here, the Veteran reports that his hearing loss occurred in combat, when he was exposed to rocket fire, explosions, small arms fire, and other combat noise.  At the October 2016 hearing, the Veteran recalled one occasion in service where a napalm bomb detonated nearly ten feet from him.  The Veteran's Form DD-214 reflects that he is a recipient of the Purple Heart Medal.  In addition, the Veteran's military occupational specialty (MOS) was infantryman.  The Veteran asserts that this excessive noise exposure resulted in his current bilateral hearing loss.  

The Board finds that an additional VA opinion is necessary prior to adjudication of his claims.  The Veteran was afforded a VA examination in May 2011.  There, the examiner noted "no significant shift" in puretone threshold values when comparing the Veteran's entrance and separation audiograms.  Ultimately, the examiner opined that the Veteran's hearing loss was not caused by or the result of military noise exposure.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d).  As a result, the rationale that the VA examiner provided is inadequate.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim from November 2010 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Please send the claims file to the audiologist who conducted the May 2011 examination, if available.  If that audiologist is not available, send the claims file to another audiologist. 

In rendering the opinions detailed below, please discuss the significance of the in-service noise exposure the Veteran has described, specifically the October 2016 testimony regarding rocket fire, combat noise, and a nearby detonation of a napalm bomb.  Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinions.  The audiologist should assume that the Veteran was exposed to excessive noise in service, and that acoustic trauma was sustained as a result. 

The audiologist should review the claims file and respond to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his period of active duty service from August 1968 to August 1970, to include his reported in-service acoustic trauma?  Please explain why or why not, specifically discussing why his current hearing loss is/is not a delayed response to his in-service noise exposure.  Furthermore, if the audiologist attributes the Veteran's current hearing loss exclusively to post-service acoustic trauma, then he or she should explain the basis for the conclusion that the in-service acoustic trauma did not result in permanent hearing loss.

(b)  If it is less likely than not that the Veteran's current bilateral hearing loss had its clinical onset during his period of active service from August 1968 to August 1970, is it at least as likely as not that his current bilateral hearing loss had its clinical onset within one year of his separation from service in August 1970?  Please explain why or why not, specifically discussing why his current hearing loss is/is not merely a delayed response to his in-service noise exposure.

A discussion of the underlying reasons for any opinions expressed must be included in the audiologist's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


